Citation Nr: 0904074	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-09 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for herniated L4-5 disc, status post laminectomy 
with limitation of motion.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a February 2005 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Petersburg, Florida, which denied the 
veteran's claim for an evaluation in excess of 20 percent 
disabling for herniated L4-5 disc, status post laminectomy 
with limitation of motion.  

During the pendency of this appeal, in a February 2006 
Decision Review Officer (DRO) decision, a separate evaluation 
of 10 percent was granted for left lower extremity 
radiculopathy.  As the RO did not assign the maximum 
disability rating possible, the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).

In December 2008, a Board hearing was held before the 
undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims folder. 

In September 2008, following certification of his appeal to 
the Board, the veteran's representative argued that because 
he had already been adjudged disabled by both the SSA and his 
former employer, the United States Postal Service, VA should 
also find that he is totally disabled.  As the Board deems 
this statement to be a request for a total disability rating 
for individual unemployability, this matter is referred to 
the RO for appropriate consideration.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center ("AMC") in Washington, DC. VA will notify 
the appellant if further action is required. 


REMAND

The veteran is seeking increased evaluations for his service-
connected herniated disc at L4-5, with left lower extremity 
radiculopathy.  The veteran's most recent VA examination was 
conducted in March 2005.  At the December 2008 Board hearing, 
the veteran indicated that he was having continuous and 
increasingly worsening problems with his back.  He said that 
he had recently been adjudged totally disabled by the Social 
Security Administration ("SSA") and was no longer able to 
work.  He further stated that his low back pain prevented him 
from participating in household chores, as well as 
recreational activities.  He added that his left leg 
radiculopathy was now constant, but that he had no symptoms 
in the right leg.  

The Board notes that the veteran's claims folder contains 
relatively few SSA records.  However, the veteran testified 
that he had never undergone any SSA-directed medical 
examinations or diagnostic tests, and that this agency had 
based its decision solely on VA treatment records.  Thus, the 
Board deems it unnecessary to seek any additional records 
directly from SSA, as they do not appear to possess any 
records not already in the possession of VA.

However, the United States Court of Appeals for Veterans 
Claims ("Court") has held that a veteran is entitled to a 
new VA examination where there is evidence, including his 
statements, that the disability has worsened since the last 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  In this case, in 
light of the veteran's testimony indicating that his 
disabilities have worsened since the March 2005 examination, 
the Board finds that the claims must be remanded in order to 
afford the veteran a second VA examination to determine the 
current severity of his disabilities.  Furthermore, while 
this case is in remand status, the AMC should obtain any 
additional VA treatment records not already associated with 
the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment 
records pertaining to the veteran's back 
and left lower extremity disabilities 
since April 2008 and associate those 
records with the claims folder.

2.  Thereafter, schedule the veteran for 
an appropriate VA examination, to include 
a complete physical examination, in order 
to determine the current severity of his 
service-connected herniated L4-5 disc, 
status post laminectomy with limitation of 
motion, and left lower extremity 
radiculopathy.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination, and the 
examiner must note that it has been 
reviewed.  Any tests deemed necessary 
should be conducted and all clinical 
findings should be reported in detail.  
The examiner should also use a goniometer 
or similar device to measure the veteran's 
range of motion in his thoracolumbar 
spine; the results must be recorded.  If 
such an instrument is not used in 
determining range of motion, the examiner 
must specifically explain why its use was 
not warranted or necessary.  The 
examination report should identify any 
objective evidence of pain and associated 
objective neurological abnormalities, to 
include neurological abnormalities in 
either lower extremity.  The examination 
report should also identify any recent 
incapacitating episodes that the veteran 
has experienced in the past 12 months, and 
the specific causes of such episodes.  The 
clinician should also discuss how the 
veteran's disabilities impact his 
employment (if at all) and his activities 
of daily living.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  The examiner should 
also discuss whether pain significantly 
limits the veteran's functional ability 
during flare-ups or when the thoracolumbar 
spine is used repeatedly over a period of 
time.  Any and all opinions must be 
accompanied by a complete rationale.

3.  Thereafter, readjudicate the claims on 
appeal.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
Statement of the Case ("SOC") and 
afforded the opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICAHEL LANE
Veterans Law Judge, Board of Veterans' Appeals

